DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  line 1 of claim 9 appears to contain a typographical error with regard to the term monolayer.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  There is insufficient antecedent basis for the limitation requiring the monolayer n-type transition metal dichalcogenide material recited in lines 1 and 2.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-12, and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lagally et al. (US 2008/0276979) in view of Wickramaratne et al. ("Electronic and thermoelectric properties of few-layer transition metal chalcogenides").
	Regarding claim 1, Lagally discloses a device comprising a first nanostructure and a second nanostructure ([0047] - [0049]); an electrical interconnect coupling the first nanostructure to the second nanostructure (top electrode in Fig. 6); a first electrode coupled to the first nanostructure (one of the bottom electrodes in Fig. 6); and a second electrode coupled to the second nanostructure (second bottom electrode in Fig. 6).
	Lagally does not explicitly disclose the first nanostructure comprising a multilayer n-type transition metal dichalcogenide material, and the second nanostructure comprising a monolayer p-type transition metal dichalcogenide material.
	Wickramaratne discloses a thermoelectric material comprising a nanostructure comprising a multilayer n-type transition metal dichalcogenide material (page 7, Table V, WSe2, 2L, n-type), and a thermoelectric material comprising a second nanostructure comprising a monolayer p-type transition metal dichalcogenide material (page 7, Table V, WSe2, 1L, p-type).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the n-type and p-type thermoelectric material disclosed in Wickramaratne for the n-type and p-type thermoelectric material in Lagally, because the use of the thermoelectric material of Wickramaratne in a thermoelectric device, such as the thermoelectric device disclosed in Lagally, amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using the thermoelectric material disclosed in the thermoelectric device of Lagally based on the teaching of Wickramaratne.
	With regard to the limitation "wherein the first nanostructure and the second nanostructure are together configured to provide electrical energy, via one or more of the first electrode or the second electrode, in response to receiving thermal energy at one or more of the first nanostructure or the second nanostructure", the limitation is directed to the manner in which the device is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 21, Lagally discloses a device comprising a first nanostructure and a second nanostructure ([0047] - [0049]); an electrical interconnect coupling the first nanostructure to the second nanostructure (top electrode in Fig. 6); wherein the first nanostructure, the second nanostructure, and the electrical interconnect are arranged as a cell in an array of thermoelectric generating cells of a thermocouple ([0047] - [0049]; Fig. 6).
	Lagally does not explicitly disclose the first nanostructure comprising an n-type transition metal dichalcogenide material, and the second nanostructure comprising a p-type transition metal dichalcogenide material.
	Wickramaratne discloses a thermoelectric material comprising a nanostructure comprising a multilayer n-type transition metal dichalcogenide material (page 7, Table V, WSe2, 2L, n-type), and a thermoelectric material comprising a second nanostructure comprising a monolayer p-type transition metal dichalcogenide material (page 7, Table V, WSe2, 1L, p-type).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the n-type and p-type thermoelectric material disclosed in Wickramaratne for the n-type and p-type thermoelectric material in Lagally, because the use of the thermoelectric material of Wickramaratne in a thermoelectric device, such as the thermoelectric device disclosed in Lagally, amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using the thermoelectric material disclosed in the thermoelectric device of Lagally based on the teaching of Wickramaratne.
	Regarding claim 22, modified Lagally discloses all the claim limitations as set forth above.  Modified Lagally further discloses a first electrode coupled to the first nanostructure (Lagally - one of the bottom electrodes in Fig. 6); and a second electrode coupled to the second nanostructure (Lagally - second bottom electrode in Fig. 6).
	With regard to the limitation "wherein the first nanostructure and the second nanostructure are together configured to provide electrical energy, via one or more of the first electrode or the second electrode, in response to receiving thermal energy at one or more of the first nanostructure or the second nanostructure", the limitation is directed to the manner in which the device is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claims 2 and 23, modified Lagally discloses all the claim limitations as set forth above.  Modified Lagally further discloses the first nanostructure comprises a first nanoribbon and the second nanostructure comprises a second nanoribbon (Fan - abstract).
	Regarding claims 3 and 24, modified Lagally discloses all the claim limitations as set forth above.  Modified Lagally further discloses the nanoribbons have atoms arranged in an armchair pattern (Fan - last paragraph of left column on page 2).
	Regarding claims 5 and 25, modified Lagally discloses all the claim limitations as set forth above.  Modified Lagally further discloses the multi-layer n-type transition metal dichalcogenide material comprises two layers (Wickramaratne - page 7, Table V, WSe2, 2L, n-type).
	Regarding claims 6 and 26, modified Lagally discloses all the claim limitations as set forth above.  Modified Lagally further discloses the multi-layer n-type transition metal dichalcogenide material comprises three layers (Wickramaratne - page 7, Table V, WSe2, 3L, n-type).
	Regarding claims 7 and 27, modified Lagally discloses all the claim limitations as set forth above.  Modified Lagally further discloses the monolayer p-type transition metal dichalcogenide material and the multi-layer n-type transition metal dichalcogenide material comprise a same material (Wickramaratne - page 7, Table V, WSe2).
	Regarding claims 8 and 28, modified Lagally discloses all the claim limitations as set forth above.  Modified Lagally further discloses the monolayer p-type transition metal dichalcogenide material comprises tungsten diselenide (Wickramaratne - page 7, Table V).
	Regarding claims 9 and 29, modified Lagally discloses all the claim limitations as set forth above.  Modified Lagally further discloses the multi-layer n-type transition metal dichalcogenide material comprises tungsten diselenide (Wickramaratne - page 7, Table V).
	Regarding claim 10, modified Lagally discloses all the claim limitations as set forth above. Modified Lagally further discloses the first nanostructure, the second nanostructure, and the electrical interconnect are arranged as a cell in an array of thermoelectric generating cells of a thermocouple (Lagally - [0047] - [0049]; Fig. 6).
	Regarding claim 11, modified Lagally discloses all the claim limitations as set forth above.  Modified Lagally further discloses the first nanostructure is disposed thermally in parallel to the second nanostructure (Lagally - [0047] - [0049]; Fig. 6).
	Regarding claim 12, modified Lagally discloses all the claim limitations as set forth above. Modified Lagally further discloses the first nanostructure is disposed electrically in series with the second nanostructure (Lagally - [0047] - [0049]; Fig. 6).

	Response to Arguments
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive.  Specifically, Applicant argues the combination of references would discount the value of combining various existing features or principles in a new way to achieve a new result.  In response to Applicant's argument, while paragraph [0152] of the published application does describe a monolayer MoS2 ACNR is shown to have the highest ZT value as a p-type semiconducting leg, and among few-layer nanoribbons, bilayer MoS2 ACNR showed the highest ZT value as the n-type semiconductor leg; the claim limitations are not commensurate in scope with the parameters described in the specification for achieving the ZT values.
Applicant’s remaining arguments with respect to claims 1-3, 5-12, and 21-29 have been considered but are moot due to the new ground of rejection.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726